Citation Nr: 1643945	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability, to include as due to a low back disability.

3.  Entitlement to service connection for bilateral leg disability, to include as due to a low back disability.

4.  Entitlement to service connection for a right shoulder disability, to include as due to a neck spine disability.

5.  Entitlement to total disability based upon individual unemployability based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:     Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1989, from March 2003 to June 2003, and from January 2004 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2014, the Board remanded the case to the RO for additional development.  

Following the issuance of the supplemental statement of the case in June 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's various claims for service connection.

The Veteran was in a serious motor vehicle accident in October 2001.  The file includes the police accident report, which identifies the accident occurring in Meridian, Mississippi.  .

The file indicates that the Veteran served in the United States Army Reserves.  In the May 2015 VA examination as well as VAMC treatment notes, the Veteran states the accident occurred as he was returning to home after training at Camp Shelby, which is located in Hattiesburg, Mississippi.  Thus, there is slight evidence that the Veteran was performing National Guard service at the time of the accident as the Veteran lives in Alabama.  Based upon a review of the file, however, it does not appear that the RO has ever verified the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Instead, the Alabama Army National Guard has sent to VA only his reserve component medical records.  

Therefore, the Board finds that a remand is required to obtain this information.  If the Veteran is injured while on ACDUTRA or INACDUTRA, he is considered on active duty for service connection purposes.  This includes travel to and from the duty station.  See 38 C.F.R. § 3.6 (c) (6).  

In a similar manner, as noted above, the Veteran has had three periods of active duty.  The file contains the service treatment records from August 1988 to July 1989.  It appears the National Guard service treatment records include service treatment records from March 2003 to June 2003, but it is not clear to the Board that VA has the complete set of the records from the 2003 active duty period.  There are no records for the January 2004 to February 2005 period.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Upon remand, the RO should also obtain the service treatment records for March 2003 to June 2003 and from January 2004 to February 2005.  

In addition, the Veteran has asserted that his disabilities began in the first period of service.  He stated the onset began during a training jump as a paratrooper in January 1989.  He received treatment at the base hospital, Womack Army Community Hospital at Fort Bragg, North Carolina.  The file contains the cover sheet indicating the Veteran was admitted to Fort Bragg on January 7, 1989 and appears he was discharged the next day.  Nevertheless, the file does not appear to contain the inpatient records and VA should attempt to obtain those records as well.  

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board has also determined that the May 2015 VA examiner should prepare an addendum stating whether she has any additions or corrections after reviewing the additional medical records.

As to the claim for TDIU, that claim is inextricably intertwined with the other issues being remanding (meaning that the determination on those other issues affects the claim for TDIU).  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the claim of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the service treatment records for the periods of active service from March 2003 to June 2003 and from January 2004 to February 2005.  
2.  Request from the proper Federal Custodian of the United States Army records at the Womack Army Community Hospital, the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all hospital or in- patient records of the Veteran while he was stationed at Fort Bragg, North Carolina, in January 1989.

3.  Contact the Veteran's reserve unit and obtain records as to his dates of reserve service including all dates of ACDUTRA and INACDUTRA.  The request must also include copies of any medical records of the Veteran that may still be with the reserve unit.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from February 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

5.  Arrange for the examiner who conducted the May 2015 examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  

If additional evidence is received, the examiner is asked whether there are any additions or corrections to the report of the May 2015 VA examination in light of the new evidence.
6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



